           Case 1:20-mc-00652-RP Document 12 Filed 06/25/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

 FINJAN, INC.,                                         §
              Plaintiff                                §
                                                       §
     v.                                                §                    Case No. 1:20-MC-0652-RP
                                                       §
 SONICWALL, INC.,                                      §
           Defendant                                   §

                                                 ORDER

    Now before the Court are Plaintiff Finjan, Inc.’s Expedited Opposed Motion To Compel Nonparty Dell,

Inc. To Comply with Document and Deposition Subpoenas, filed on June 22, 2020 (Dkt. 1), and the

Opposed Motion of Dell Inc. to extend its time to respond to Finjan’s motion (Dkt. 10). On June 23, 2020,

the District Court referred Finjan’s motion and all related filings to the undersigned for resolution, pursuant

to 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72, and Rule 1(c) of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas.

    Dell’s Opposed Motion for an extension of time to respond (Dkt. 10) is hereby DENIED.

    Dell and the parties, or counsel acting on their behalf, are ORDERED to appear before the Court by

telephone for a hearing on the pending motion on Wednesday, July 1, 2020 at 2:30 p.m. Central Daylight

Time. The parties will receive instructions for the call from the undersigned’s courtroom deputy, Mr. James

Ferrell, at James_Ferrell@txwd.uscourts.gov.

    The Court encourages the parties and Dell to resolve their dispute before the hearing. The hearing also

is subject to cancellation should the Court find that the Motion can be resolved based on the written

submissions after Dell has filed its response.

    SIGNED on June 25, 2020.



                                                           SUSAN HIGHTOWER
                                                           UNITED STATES MAGISTRATE JUDGE




                                                      1
